Exhibit 10.1

AMENDMENT TO
EMPLOYMENT AGREEMENT
AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) dated February 27, 2015 between
Arch Capital Group Ltd., a Bermuda corporation (the “Company”), and John D.
Vollaro (the “Executive”).
WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of October 27, 2008 (the “Agreement”);
WHEREAS, the Company and the Executive wish to amend the Agreement as set forth
herein;
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Executive hereby agree as follows:
1.Section 4.03(e) of the Agreement is amended to read in its entirety as
follows:
“(e)
payment by the Company of an amount equal to the excess, if any, of (i) the
amount of income and employment taxes payable by the Executive to Bermuda and
any other governmental taxing authority for the applicable taxable year over
(ii) the amount that would have been payable by the Executive had he resided for
the entire taxable year in the State of the United States with respect to which
he files a state income tax return as a resident for the year, such
reimbursement to be made on or before the last day of the calendar year
following the calendar year for which the excess tax was incurred, and the
amount eligible for reimbursement under this Section 4.03(e) in one calendar
year shall not affect the amount eligible for reimbursement hereunder in any
other calendar year; provided that, if the Executive files one or more State
income tax returns for an applicable taxable year indicating that he is a
resident of a State for part but not all of such taxable year, the amount
described in clause (ii) shall be computed in a manner consistent with the
positions as to State tax residence reflected on such State income tax returns;
and provided further that if the Executive does not file a resident income tax
return for the applicable taxable year with any State, the amount described in
clause (ii) shall be determined as if the Executive resided throughout the
applicable taxable year in a State which has no income tax; and”

2.    Except as set forth herein, the Agreement shall continue in full force and
effect in accordance with its terms.

-1-



--------------------------------------------------------------------------------



3.    All questions concerning the construction, validity and interpretation of
this Amendment and the Agreement shall be construed and governed in accordance
with the laws of Bermuda, without reference to the principles of conflict of
laws thereof.
4.    This Amendment may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
of which counterparts taken together will constitute one and the same agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.
ARCH CAPITAL GROUP LTD.
By: /s/ Constantine Iordanou    
Printed Name: Constantine Iordanou    
Title: Chairman, President and Chief
Executive Officer    
/s/ John D. Vollaro     
John D. Vollaro

-2-

